PER CURIAM:
Bruce M. McLaughlin appeals the district court’s adverse grant of summary judgment and dismissal of McLaughlin’s action alleging employment discrimination, retaliation, harassment, and ancillary claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McLaughlin v. Principi, No. 1:05-cv-00203-WLO-WWD, 2006 WL 2850595 (M.D.N.C. Oct. 3, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.